 Case 6:20-cv-00198-JDK-JDL Document 9 Filed 10/27/20 Page 1 of 3 PageID #: 36




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

                                            §
ROBERT HALLMAN, #2224866,                   §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Case No. 6:20-cv-198-JDK-JDL
                                            §
DIRECTOR, TDCJ-CID,                         §
                                            §
      Defendant.                            §
                                            §

             ORDER ADOPTING REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
       Petitioner Robert Hallman, an inmate confined at the Beto Unit within the

 Texas Department of Criminal Justice (TDCJ) and proceeding pro se, filed this

 petition for a writ of habeas corpus complaining of the conditions of his confinement.

 Petitioner also moved for leave to file his habeas petition. Docket No. 2. The petition

 was referred to United States Magistrate Judge, the Honorable John D. Love, for

 findings of fact, conclusions of law, and recommendations for the disposition of the

 petition.

       Judge Love issued a Report recommending that Petitioner’s motion for leave

 to file a habeas petition be denied without prejudice. Docket No. 4. The Report

 explains that Petitioner Hallman’s claims—concerning hygiene, sanitation, the

 COVID-19 pandemic, and inhumane living conditions at the Beto Unit—sound in civil

 rights rather than habeas corpus. See Carson v. Johnson, 112 F.3d 818, 820 (5th Cir.

 1997) (explaining that section 1983 lawsuits are the proper vehicle in which to attack



                                           1
Case 6:20-cv-00198-JDK-JDL Document 9 Filed 10/27/20 Page 2 of 3 PageID #: 37




unconstitutional conditions of confinement).            Accordingly, the Report also

recommends that if Petitioner chooses to proceed with his claims, his lawsuit should

be converted into a section 1983 proceeding.

      A copy of this Report was sent to Petitioner at his address, with an

acknowledgment card. Plaintiff has timely objected. Docket No. 6. Importantly,

Plaintiff also subsequently moved for leave to proceed in forma pauperis, indicating

his desire to proceed with this cause of action as a civil rights case. Docket No. 5.

      The Court notes that Petitioner’s objections to Judge Love’s Report contain

arguments and contentions regarding the COVID-19 pandemic and also state:

“Petitioner brings this suit in action in order to enforce civil rights that he’s presently

being deprived of.” This statement confirms that Petitioner is raising civil rights

claims—particularly because, as Judge Love found, Petitioner repeatedly cites the

Eighth Amendment and “cruel and unusual punishment” in his petition. Docket

No. 6 at 2, 4; see also Pierre v. U.S., 525 F.2d 933 (5th Cir. 1976) (explaining that the

purpose of habeas corpus is to grant relief from unlawful custody or imprisonment—

and that it cannot be used for any other purpose).

      The Court has conducted a careful de novo review of the record and the

Magistrate Judge’s proposed findings and recommendations. See 28 U.S.C. §636(b)(1)

(District Judge shall “make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.”). Upon

such de novo review, the Court has determined that the Report of the United States

Magistrate Judge is correct and Plaintiff’s objections are without merit.




                                            2
Case 6:20-cv-00198-JDK-JDL Document 9 Filed 10/27/20 Page 3 of 3 PageID #: 38




      Accordingly, it is ORDERED that Plaintiff’s objections (Docket No. 6) are

overruled and the Report of the Magistrate Judge (Docket No. 4) is ADOPTED as

the opinion of the District Court. It is also ORDERED that the present cause of

action shall proceed as a civil rights case, filed pursuant to 42 U.S.C. § 1983. The

Clerk of Court is directed to change the nature of suit in this matter from 530 Habeas

Corpus to 550 Prisoner: Civil Suit. Finally, it is ORDERED that Plaintiff’s motion

to compel an answer to his habeas petition (Docket No. 7) is DENIED as MOOT for

the reasons explained above.

       So ORDERED and SIGNED this 27th day of October, 2020.



                                           ___________________________________
                                           JEREMY D. KERNODLE
                                           UNITED STATES DISTRICT JUDGE




                                          3
